Citation Nr: 1019409	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-21 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture, postoperative, 
tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture, postoperative, sural 
neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to April 
1989.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified in support of these claims during a 
hearing held at the RO in February 2010.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
November 2009, the Veteran raised a claim for VA compensation 
for skin sensitivity secondary to surgery on her service-
connected left ankle.  In a written statement dated February 
2010, she raised a claim of entitlement to service connection 
for depression secondary to service-connected residuals of 
her left ankle fracture and sural neuropathy of the left 
ankle.  The Board refers these raised claims to the agency of 
original jurisdiction (AOJ) for initial adjudication.  

The Board REMANDS the claims now on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. 


REMAND

The RO afforded the Veteran VA examinations in support of 
this appeal.  Thereafter, in a VA Form 9 and during her 
February 2010 hearing, the Veteran alleged that she was 
planning to undergo surgery due to increasing ankle 
symptomatology.  In April 2010, she submitted records 
confirming that she had undergone surgery and she reported 
that the surgery had resulted in a worsening of her 
disability.  She contends that the service-connected left 
ankle disabilities involve more severe limitation of motion 
(no outward or upward movement) and more extensive nerve 
damage (affecting deep peroneal nerve, not just superficial 
peroneal nerve).  

The Veteran is entitled to a new examination where there is 
evidence that the disability has worsened since the last 
examination.  A Veteran's reports of worsening can provide 
competent evidence triggering the duty to provide a new 
examination.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).  

In her most recent communication dated in March 2010, the 
Veteran indicated that there were additional treatment 
records available at the VA Medical Center (VAMC) in Dallas, 
Texas.  She asked VA to obtain these records.  VA has an 
obligation to seek these records.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002).

This case is therefore REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for a left ankle disability at 
the Dallas, Texas VAMC that are not 
currently of record for the period from 
February 2010 to the present.

2.  Then arrange for the Veteran to 
undergo a VA examination to evaluate the 
current severity of the service connected 
left ankle disabilities.  Forward the 
claims file to the examiner or physician 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all symptomatology of the 
Veteran's service-connected left 
ankle disabilities, including any 
affecting the Veteran's circulatory 
and psychiatric systems and skin;  

b) indicate whether the Veteran has 
left ankle ankylosis in plantar 
flexion, between 30 and 40 degrees, 
less than 30 degrees, or more than 
40 degrees, or in dorsiflexion, at 
more than 10 degrees, or with an 
abduction, adduction, inversion or 
eversion deformity; 

c) identify all nerves affected by 
the Veteran's service-connected left 
ankle disabilities, including, if 
appropriate, the superficial 
peroneal nerve and deep peroneal 
nerve;

d) with regard to each damaged 
nerve, characterize the damage as 
mild, moderate or severe, resulting 
in incomplete paralysis;  

e) indicate whether any damaged 
nerve results in complete paralysis 
with eversion of the foot weakened 
or dorsal flexion of the foot lost; 

f) describe the extent to which the 
Veteran is additionally limited in 
her ability to function, including 
in employment;  

2.  The AOJ should review the examination 
report to insure that it contains all 
information and opinions requested in 
this remand.

3.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, provide a supplemental 
statement of the case.

Subject to current appellate procedure, return this case to 
the Board for further consideration, if in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless 
she receives further notice.  She does, however, have the 
right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



